Title: From Benjamin Franklin to Dumas, 26 July 1780
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,
Passy, July 26. 1780.
I wrote to Mrs: De Neuville by the last Post in answer to theirs of the 14th. I hope they received my Letter. It signified that I would accept the Bills drawn on M. Laurens. I find by a Vote of Congress on the 4th of March, that they then stopt drawing, and I am informed no more Bills have been issued since. I could not relish those Gentlemen’s Proposal of Mortaging all our Estates for the little Money Holland is likely to lend us. But I am obliged to them for their Zeal in our Cause.
I received and thank you for the Protest relating to the Election of the Coadjutor.
You seem to be too much affected with the taking of Charlestown. It is so far a Damage to us as it will enable the Enemy to exchange a great Part of the Prisoners we had in our hands, otherwise their Affairs will not be much advanced by it. They have successively been in Possession of the Capitals of 5 Provinces, viz. Massachusetts Bay, Rhode island, Pennsylvania, New York and Georgia; but were not therefore in Possession of the Provinces themselves. New-York and Georgia still continue their Operations as free States; and so I Suppose will S. Carolina. The Cannon will be recover’d with the Place; if not, our furnaces are constantly at work in making more. The Destroying of our Ships by the English is only like shaving our Beards, which will grow again. Their Loss of Provinces is like the Loss of Limbs which can never again be united to their Body.
I was sorry to hear of your Indisposition. Take care of yourself. Honey is a good thing for Obstructions in the veins. I hope your Health is by this Time re-established.
I am less committed than you imagine in the affair between Jones & Landais. The latter was not dispossessed by me of his Command, but quitted it. He afterwards took into his head to resume it, which the former’s too long stay at Paris gave him an Opportunity of effecting. Capt. Jones is going in the Ariel frigate to America, where they may Settle their Affairs as they can.
The Capt. Cornu of Dunkerque, who occasioned the Loss of our Dispatches, is himself taken by the English.— I have no doubt of the Truth of what Mr. White told you about the facility with which the Tax was collected.—

That same Baron de Wulffen has not pleased me, having left little Debts behind him unpaid, tho’ I furnished him with 20 Guineas. As he had been with his Brother at Venlo before he saw you where he might get Money. I wonder at his borrowing of you.
I thank you for the Vote of Congress you send me dated the 23d March.— I imagine 484 went in that Vessel to 533, and may have been detained there for Convoy.
Your Dispatches by M. Gillon are in the Alliance, which sailed the 7th. or 9th. Instant.
This will be delivered to you by his Excellency John Adams Esqr. whom I earnestly recommend to your best Civilities. He has never been in Holland and your Counsels will be of use to him.
My best Wishes attend you, being ever Dear Sir, Your most obedient and most humble Servt.
B Franklin
 
Endorsed: [July?] 26 [illegible] Mr. Franklin
